UNITED STATES COURT OF APPEALS
                                   For the Fifth Circuit
                              ___________________________

                                       No. 95-11104
                               ___________________________

                                        CARYLON COOK

                                                                               Plaintiff-Appellee,

                                              VERSUS


    M.L. KUHN ENTERPRISES, INC., d/b/a NATIONAL HEALTH ADMINISTRATORS,

                                                         Defendant-Appellant,
             ___________________________________________________

                      Appeal from the United States District Court
                          For the Northern District of Texas
             ____________________________________________________

                                           June 11, 1996

Before GARWOOD, DAVIS, and DeMOSS, Circuit Judges

PER CURIAM:1

       NHA appeals the trial court’s denial of its motion for a take-nothing judgment. We

REVERSE.

                                                  I.

       Carylon Cook worked at National Health Administrators (NHA) as a clerk in the
licensing/appointment operation between November 15, 1992 and May 28, 1993. On May

28, 1993, Cook took medical leave for abdominal surgery and was absent for six weeks.

During Cook’s absence, another employee took over her desk and reported a substantial

number of errors by Cook. Management also received complaints about Cook’s work from

managers in the field. NHA decided to retain the other employee in Cook’s position and

informed Cook at the end of her medical leave that it had no position available for her.

       After applying for several other jobs at NHA and being informed that she would not

be considered, Cook sued claiming race discrimination in violation of Title VII and breach


       1
        Pursuant to Local Rule 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
of contract. The jury found no discrimination but found that NHA’s employee handbook

was a contract between Cook and NHA and that NHA had breached the contract by

terminating Cook. NHA moved for a take-nothing judgment on the ground that the

handbook did not constitute a contract as a matter of law and now appeals the trial court’s

denial of its motion and award of attorney’s fees to Cook as a prevailing party under Texas

Civil Practice & Remedies Code § 38.001.



                                             II.

       “The long-standing rule in Texas provides for employment at will, terminable at any
time by either party, with or without cause, absent an express agreement to the contrary.”

Federal Express Corp. v. Dutschmann, 846 S.W.2d 282 (Tex. 1993). Modifications of at-

will status must be express, specific and reciprocal. Figueroa v. West, 902 S.W.2d 701,

705 (Tex. Ct. App. 1995); Cote v. Rivera, 894 S.W.2d 536, 540 (Tex. Ct. App. 1995);

Joachim v. AT&T Info. Sys., 793 F.2d 113, 114 (5th Cir. 1986).

       NHA’s handbook states that NHA will not be bound by the handbook and that NHA

reserves the right to change its policies at any time. The handbook offers no detailed

language of specific disciplinary procedures or an employer obligation to discharge only

for good cause.
       Cook relies on language in a section entitled “Leaves of Absence” to support her

contract claim. That section states in relevant part that:

       Leaves of absence shall be granted in cases of sickness, and may be
       granted for other purposes at the discretion of Management.

                                           * * *

       The company will make an effort to reinstate an employee to the same
       position he/she previously occupied or to a similar position following a leave
       of absence.

Cook argues that this section obligated NHA to grant her a leave of absence and to re-

employ her when she returned. A personal letter addressed to Cook at the time of her

leave, referred to the policy manual’s language and told her to contact her supervisor to

                                             2
“discuss the availability of [her] future employment with NHA” when she was fully

recovered.

       These sections of the employee handbook do not, as a matter of law, create a

contractual duty on the part of NHA to rehire Cook. They make no express limitations on

the company’s right to discharge Cook and Cook can point to nothing that makes this

language a reciprocal agreement. Cook relies heavily on this court’s decision in Aiello v.

United Air Lines, Inc., 818 F.2d 1196 (5th Cir. 1987). However, in Aiello, the manual

contained “specific disciplinary procedures and an employer obligation to discharge only

for just cause.” Id at 1198. Additionally, in Aiello, the court found that the employee’s
supervisors had “agreed to or recognized the modification of an at-will concept by

recognizing the obligation to discharge only for cause.” Id. at 1199.

       NHA’s manual begins with an explanation that it can unilaterally alter its policies at

any time and that the manual’s contents do not bind it in individual cases. The manual

contains no specific limits on termination or disciplinary procedures and Cook has provided

no evidence that NHA management expressly agreed to discharge her only for good

cause. Cook failed to present evidence sufficient to allow a rational jury to find that the

manual was a contract under Texas law.2          For these reasons, we REVERSE the trial

court’s judgment and RENDER a take-nothing judgment in favor of NHA.
       REVERSED and RENDERED.




      2
       Since Cook has not prevailed on her contract claim she is not entitled to attorney’s
fees under Texas Civil Practice & Remedies Code § 38.001.
                                             3